DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the applicant’s amendment received on 11/23/2020, in response to the Non-Final Rejection mailed on August 31, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 229-240, 243-249, 272-273 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wawrousek et al (US 9,788,600 B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 229-234,237-240,243-249, and 266-280 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al (US 9,788,600 B2).
For claim 229, Wawrousek et al teach a component made from expandable material into preform and later then substantially expanded via any molding/expansion 
It is noted the product (component) as claimed is made via 3D printing, the examiner notes that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]).
It is noted that even if one disagrees to the 102(a)(1)/102(a)(2), as discussed above, there are various methods of forming the expandable component as discussed by Wawrousek et al, and it is explicitly taught by Wawrousek that the component may be formed from expandable material formed into an initial three-dimensional configuration using 3D printing and subsequently expanded to an expanded three-dimensional configuration that is a scaled-up version of the initial three-dimensional configuration (see col 36 lines 1 to col 38 lines 67; specifically col 38 lines 45-67), and thus, alternatively, it would have been obvious to choose 3D printing as one of the methods, as taught by Wawrousek et al, for producing initial component (in order to efficiently control the material property in specific region, layer, etc, see col 36 lines 30 to col 40 lines 4). 
As for claims 230-232, it is noted that even though Wawrousek et al  further teach  wherein the expandable material formed using 3D printing is formed using selective laser sintering (SLS), wherein the expandable material formed using 3D printing is formed In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]).
As for claim 233-234, Wawrousek et al further teach wherein the expandable material comprises a polymeric substance and an expansion agent (see col 36 lines 55 to col 39 lines 40, which suggest using materials are plastics, ceramics, and blowing agents which would include expensing agent as discussed in col 39 line 15-25); wherein the expansion agent comprises expandable microspheres (see col 39 lines 15-25 teaches microcapsules). 
As for claims 237-240, Wawrousek et al further teach wherein the polymeric substance is elastomeric (see col 37 lines 1-25); wherein the polymeric substance is polyurethane (see col 37 lines 1-15 recites TPU); wherein the expandable material is expanded upon exposure to heat (see col 38 lines 50-65). Claim 239 recites “an expansion ratio of the component is at least 5” and it is noted that since Wawrousek et al teaches similar expandable materials/components, thus it would have same properties such as the expansion ratio claimed (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 199o)). 
 Wawrousek et al further teach producing a pad comprising the component, a device comprising the component, or the device being an article of athletic gear for a user (footwear) or wearable by the user to protect the use or the article of food wear is skate (see col 10 lines 60 and onward, col 40, lines 55-65; see Figs 1-65; col 41 lines 1-10). Wawrousek et al further teach the outer layer constituting at least part of an outer surface of the component and colored differently than the expandable material [underlying portion] (in the case of sole, pad, etc) as discussed above (also see col 40 lines 5-20 states that coating used for modifying structural characteristic of the material, also see col 38 lines 5-20).
As for claims 266 and 269, Wawrousek et al teach using expandable material (see col 37 lines 5-15) and in a different embodiment teaches the plurality of regions differ in stiffness (see col 37 lines 40-65; also see col 26 lines 1 to col 27 lines 10), thus based on the type of article produced, it would have been within the level of one ordinary skill in to use suggestion provided to use desired materials, and having different regions with distinct stiffness (density variation), for the benefit of producing the component that meets the user’s requirement.
 Claims 267 and 274-280, pertains the component is configured to be worn on a user and a first one of the regions of the component is configured to be disposed closer to the user than a second one of the regions of the component and such would have been obvious over Wawrousek (see all Figures for various type of components); and the second one of the regions of the component is stiffer than the first one of the regions of the component.  It is noted that based on the type of article made (shoe or shoe pad), such as exemplified by Wawrousek, it would have obvious to modify the 
 It is noted that various embodiments in Wawrousek makes claims 274-280 obvious it is suggested to use desired shape traction element/pattern for component useable by user (col 24 lines 50 to col 31 lines 50), and shapes are either regularly arranged or as relief element of a texture of a surface of the component (see Figs 30 and onward, col 24 lines 50 and onward). Furthermore, and it is noted that  claim also recites empty spaces that are disposed between portions of the expandable material and are present in the initial three-dimensional configuration and in the expanded three-dimensional configuration, and there is sufficient motivation to produce via 3D printing an initial structure (that would be 3D) and later expanded due to heat (see col 36 lines 5 and onward). As for claims 279-280, in one embodiment, Warousek teach producing component (shoe, padding, or any athletic gears) having plurality of regions that differ in stiffness (see all Figures), and in another embodiment, Warousek teaches using expandable materials, and in another embodiment, it is suggested to use different materials/properties to achieve such stiffness/density, structure via 3D printing  (see col 24 lines 55-65, col 26 lines 1-20, col 31, lines 55-65, col 33 lines 15-20, and col 37-lines 40-65), thus, it would have been obvious to combine the teachings to arrive at the claimed invention, where product made includes elements or surface, or region with different characteristic, to suit user’s preference. 
As for claim 268-271, recites wherein: the expandable material is a first expandable material; the component comprises a second expandable material different from the first expandable material; a first one of the regions of the component is made .
Claims 235 -236 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al (US 9,788,600 B2) in view of Erb et al (US 2005/0027025 A1).
As for claim 235-236, Wawrousek et al teach all the limitation to the claim invention as discussed above, however, fails to explicitly teach the ratio of microspheres in the expandable material by weight as claimed. 
In the same field of endeavor, pertaining to producing expandable component, Erb et al teach using different weight percentage of microspheres in polymeric materials (0, 2, 4, 5, and 10%) (see [0111]), and in a different example, Erb et al teach using 0-12 % microspheres mixed into the polymer ([0105]). Thus, it would have been obvious to optimize the range of microspheres to polymeric material desired ratio, as suggested by Erb et al, to obtain desired level of expansion in the article ([0106]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 229-240,243-249266-280 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,947,918 A1 and US 2017/0274588 states using microsphere/microcapsule for foaming structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743